Blodgett, J.
In this suit the defendant was charged with the infringement of letters patent No. 190,816, dated May 15,1877, issued to William P. Brown, for an improvement in couplings for cultivators. I have already discussed, in the case of the Same Complainant against Deere & Co., ante, 709, all the questions made in this case except that of infringement. In this case the defendant is charged with infringing the first and second claims of this patent, which are as follows:
“(1) The pipe-box provided with a projection adapted to co-operate with a spring, weight, or the draught, to rock the said pipe-box against or with the weight of the rear cultivators or plows, substantially as and for the purpose described. (2) The combination, with the crank-axle and the gangs or plows, of the pipe-box, having arm, M, the spring, H, attached to the main frame, the head, I, and the stirrup, G, or its equivalent, having brackets, II, and pivot-bolt, 6, and fastened to the pipe-box, substantially as and for the purpose described.”
I find in the defendant’s cultivator a pipe-box substantially the same in its function and operation as that provided in complainant’s patent, to which I also find a plow attached by means of a bracket cast upon and as a part of the pipe-box- and this bracket seems to me in every particular to take the place and be the equivalent of the stirrup, G, shown in the complainant’s patent. It performs the same function in the mechanism, and does in every particular the same work as the complainant’s stirrup. The plow has, by means of the pipe-box, and the bracket or stirrup and coupling-pin, the same side and vertical motion which are given in the complainant’s patent, and which are the purpose and object of this complainant’s device. I also find a projection, not cast upon and made an integral part of the pipe-box, as is complainant’s projection, M, hut a vertical projection which is rigidly attached to the end of the pipe-box, and performs the same function, and operates in the same manner and for the same purpose, in connection with a spring, as the arm or projection attached to the complainant’s pipe-box. The mere fact that this projection is constructed separately from the pipe-box and then rigidly attached thereto, does not, it seems to me, in any degree justify the defendant in the use of this device. It seems to me a clear *715and palpable infringement of that portion of the complainant’s patent which provides for an auxiliary force with which to aid in lifting the rear of the plows out of the ground. Tho curved lever of the defendant is in all its essential functions but the projection, M, of the complainant’s patent, and 1 cannot see that it performs any other or different function in the defendant’s organization from what would be performed by the complainant’s arm, M, in the same organization.
There will, therefore, be a finding that the defendants infringe the first and second claims of the plaintiff’s patent, and a decree for an accounting and injunction.